Citation Nr: 1011792	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-15 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision, by 
the St. Louis, Missouri, Regional Office (RO).  

In the October 2007 rating decision, the RO also denied 
service connection for tuberculosis and tinnitus.  Service 
connection was granted for hearing loss and a noncompensable 
rating was assigned.  A notice of disagreement (NOD) was 
received in November 2007.  A statement of the case (SOC), 
addressing the cold injury issue, as well as the rating for 
hearing loss and the denial of service connection for 
tinnitus and tuberculosis, was issued in May 2008.  However, 
on his May 2008 substantive appeal (VA Form 9), the Veteran 
specifically stated that he was only appealing the issues of 
service connection for tinnitus and residuals of cold injury 
of the extremities.  38 C.F.R. §§ 20.200, 20.202 (2009).  

Following the receipt of additional VA treatment records, 
including a July 2009 VA examination report, a December 2009 
rating decision granted service connection for tinnitus.  
Consequently, that issue is no longer in appellate status.  


REMAND

The Veteran maintains that he incurred cold weather injuries 
to the extremities while stationed in Korea during winter 
months.  The Veteran indicated that he was never given 
sufficient protective gear to protect him from the extremely 
cold weather in Korea.  

The service treatment records are devoid of any treatment for 
or diagnosis of any cold weather injuries.  However, post-
service treatment records show treatment for certain 
disabilities.  These records reflect ongoing treatment for 
rheumatoid arthritis, which is an autoimmune process that can 
affect the joints, particularly those of the extremities.  
Although the causes may not be known, it is possible that 
certain environmental exposures may trigger immune responses 
in certain individuals that in turn lead to rheumatoid 
processes.  During a consultation in March 2007, it was noted 
that the Veteran has been seeing Dr. C. J. for rheumatoid 
arthritis for about 10 years.  Examination revealed swelling 
in the elbow, right greater than left.  The diagnosis 
included rheumatoid arthritis, mildly active.  An x-ray study 
in March 2007 reported an impression of wrist degenerative 
joint disease, old distal ulna trauma.  On January 9, 2008, 
the Veteran was seen for complaints of diffuse joint pain.  
It was noted that the Veteran had a history of rheumatoid 
arthritis.  The diagnoses were rheumatoid arthritis and foot 
pain, probably plantar fasciitis.  An x-ray study, performed 
in January 2008, revealed an impression of degenerative 
arthritis of the right first metatarsophalangeal joint and 
plantar calcaneal spur.  

In view of the Veteran's seemingly credible statements 
regarding in-service cold injury to his extremities, his 
assertions of continued symptomatology ever since, and post-
service VA outpatient records on file reflecting the 
Veteran's complaints of joint pain and reflecting diagnoses 
of bilateral wrist degenerative joint disease, degenerative 
arthritis of the right first metatarsophalangeal joint, and 
rheumatoid arthritis, the Veteran should be afforded a VA 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Given the medical complexity of this case, the Board finds 
that appropriate VA examination should be undertaken to 
determine the nature and etiology of the claimed disabilities 
and any possible relationship to cold injury in service.  
Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  

The case is REMANDED to the agency of original jurisdiction 
(AOJ) for the following actions:  

1.  The AOJ should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records concerning his claimed 
residuals of cold injuries of the 
extremities since his separation from 
service.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

2.  The AOJ should schedule the Veteran 
for an examination to determine whether 
he has disability of any extremity due to 
cold injury.  The claims file, and a copy 
of this remand, should be made available 
to the examiner in conjunction with the 
examination.  After conducting an 
interview with the Veteran and an 
examination of the extremities, the 
examiner should provide an opinion as to 
the medical probabilities that any 
disability of any extremity is 
attributable to cold injury experienced 
during active military service.  A 
detailed explanation should be provided 
for the opinion.  

3.  Following completion of the 
foregoing, the AOJ must review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AOJ should determine if the examiner 
has provided a response to all questions 
posed.  If not, the report must be 
returned for corrective action.  

4.  After the requested development has 
been completed, the AOJ should 
readjudicate the Veteran's claim on the 
basis of all evidence of record and all 
applicable laws and regulations.  If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC).  Thereafter, the Veteran and 
his representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals




